Case 3:18-ap-03038-SHB        Doc 29 Filed 07/11/19 Entered 07/11/19 11:14:44                 Desc
                               Main Document    Page 1 of 1


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE

   In re

   SALVADOR A. GAUDIANO                         Case No. 3:14-bk-32050-SHB

           Reorganized Debtor                   Chapter 11


   SALVADOR A. GAUDIANO

           Plaintiff
   v.                                           Adv. Proc. No. 3:18-ap-03038-SHB

   WELLS FARGO BANK, NA and
   ALBERTELLI LAW


                                 NOTICE OF DISMISSAL

           Comes the Plaintiff, Salvador A. Gaudiano, through counsel, pursuant to Fed.

   R.Civ. P. 41(a)(1), made applicable by Fed. R.Bankr. P. 7041, and gives notice that this

   adversary proceeding is dismissed upon agreement with the Defendant, Wells Fargo.




                                                s/ Edward J. Shultz
                                                Edward J. Shultz (014665)
                                                Attorney for the Plaintiff
                                                Tarpy Cox Fleishman & Leveille, PLLC
                                                1111 N. Northshore Drive, Suite N-290
                                                Knoxville, TN 37919
                                                (865) 588-1096
